23 F.3d 400NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Edward A. GANEY, Jr., Plaintiff Appellant,v.Samuel A. WILSON, III, Chairman, North Carolina ParoleCommission;  Aaron J. Johnson, Secretary of NorthCarolina Department of Corrections,Defendants Appellees, Defendants.James G. Martin, Governor of the State of North Carolina;Donald W. Stephens, Superior Court Judge for the 10thJudicial District of North Carolina;  Michael F. Easley,District Attorney for Brunswick County, North Carolina;Jacob L. Safron, Special Deputy Attorney General for theState of North Carolina;  Richard N. League, Special DeputyAttorney General for the State of NC; H. Emory Widener, Jr.,Circuit Judge of the United States Court of Appeals of theFourth Circuit;  Robert F. Chapman, Circuit Judge for theUnited States Court of Appeals for the Fourth Circuit;  J.Harvie Wilkinson, III, Circuit Judge for the United StatesCourt of Appeals for the Fourth Circuit;  Vance A. Brunjes,Defendants.
No. 94-6238.
United States Court of Appeals,Fourth Circuit.
Submitted April 21, 1994.Decided May 23, 1994.

Appeal from the United States District Court for the Eastern District North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-89-507-CT).
Edward A. Ganey, Jr., appellant Pro Se.
Jacob Leonard Safron, Special Deputy Atty. Gen., Raleigh, NC, for appellees.
E.D.N.C.
AFFIRMED.
Before ERVIN, Chief Judge, MICHAEL, Circuit Judge, and CHAPMAN,* Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Rule 60(b) motion.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ganey v. Wilson, No. CA-89-507-CT (E.D.N.C. Mar. 22, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Senior Judge Chapman did not participate in consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)